Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 4-29-2022 has been entered. Claims 1-6 and 9-22 are currently pending and have been examined. Claims 7 and 8 have been cancelled. Applicant’s amendment to claim 15 overcomes the 112 rejection previously set forth in the Non-Final Office action mailed 02-02-2022. The previous 102 rejections have been updated to a 103 rejections due to applicant’s amendments. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6,11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (WO 2019056997 A1), hereinafter Zhu in view of Jang et al (WO 2018012912 A1).  
Regarding claim 1, Zhu teaches 
a floor scrubber and a self-cleaning device matched with the floor scrubber (abstract, figures 1-3); wherein the floor scrubber comprises a handle (mop lever 11, figure 1 is arranged in the housing, and a scrubbing disc (mop head 12, figure 1-3) ; the self-cleaning device comprises a barrel (washing tub 2 , figure 1-3), the barrel is connected to a support member (support body 4, figure 1) configured to support the floor scrubber, and a wiper member (roller 3, figure 3, figures 1-3) is arranged in the barrel; when the floor scrubber is placed in the barrel to be dried, the support member supports the floor scrubber, and the wiper member abuts against the scrubbing disc; and when the scrubbing disc rotates or the wiper member moves, water and/or dirt on the scrubbing disc are/is wiped off by the wiper member (Zhu discloses “  When the roller rotates and move relative to the mop head, press the mop rod up and down during use. The mop can be cleaned by the same action. The cleaned sewage will not mix with the clean water, and can be dehydrated after acceleration. Clean the mop head”)., wherein the wiper member is a roller (roller 3, figures 1-3), and the roller is rotatably arranged in the barrel with a self-axis as a rotation axis (Zhu discloses roller 3 rotates relative to the cleaning tub 2 with its own axial axis as a rotating axis) and the roller is configured to rotate in one direction; when the scrubbing disc rotates forward, the roller rotates synchronously; and when the scrubbing disc rotates reversely, the roller stops rotating (Zhu discloses “When cleaning, the mop head 12 rotates to drive the roller 3 to rotate,”) 
Zhu fails to teach a housing and a motor arranged in the housing ,and wherein water is contained in the barrel for water to reach the roller, the roller rotates to bring water onto the scrubbing disc and the roller rubs with the scrubbing disc to clean the scrubbing disc within the first embodiment. 
Zhu does disclose mop can be an electric mop where mop head can be rotated by a motor but it is silent on where the motor is located. 
Jang discloses a floor cleaning device (vacuum cleaner 100, figure 1) that has a housing (body 110, figure 1)  and a motor (Jang discloses “the body includes a driving device driving the mop parts”) contained within the housing .
Zhu teaches within second embodiment a housing (wherein water is contained in the barrel for water to reach the roller, the roller rotates to bring water onto the scrubbing disc and the roller rubs with the scrubbing disc to clean the scrubbing disc (Zhu discloses the “Since the opening direction of the upper water tank 30 is tended to be the same as the rotational direction, when the roller 3 is rotated in the rotational direction, the roller 3 can bring more water to the mop head 12 to achieve quick and effective cleaning”).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Zhu to include the teachings of Jang and the second embodiment where there is motor and housing that contains that motor and water is contained in the barrel and the roller rotates to bring water onto the scrubbing disc. These modifications helps with  protecting the components that allow the mop head to rotate and effectively cleaning the mop head.
Regarding claim 2, Zhu teaches all limitations stated above ,and teaches additional roller within barrel but fails disclose an even number of the scrubbing discs are arranged and are divided into two symmetrical groups, and the two symmetrical groups of the scrubbing discs rotate in opposite directions.
Jang teaches an even number of the scrubbing discs (spin mop 120 and 130, figure 1) are arranged and are divided into two symmetrical groups, and the two symmetrical groups of the scrubbing discs rotate in opposite directions (pages 4, 7 of translated document).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Zhu mop to include the teachings of Jang’s mop where it discloses an even number of the scrubbing discs are arranged and are divided into two symmetrical groups, and the two symmetrical groups of the scrubbing discs rotate in opposite directions. This modification would help with a user ability to clean more efficiently.
Regarding claim 3, modified Zhu teaches wherein the support member is arranged in the barrel (see support body 4, figure 1; abstract support body 4 is internally provided into the cleaning bucket)
Regarding claim 4, modified Zhu teaches the support member is arranged above the barrel (support body 4, figures 1-3)  arranged above the bottom of , the handle is provided with a hanging part (see figures 1-3; rotating member 5), and the support member is connected to the hanging part to support the floor scrubber.
Regarding claim 5, modified Zhu teaches the scrubbing disc is a circular disc (mop head 12, figure 1) and rotates, and the wiper member (roller 3, figure 1) is maintained in the barrel.
Regarding claim 6, modified Zhu teaches wherein the scrubbing disc is a circular disc (mop head 12, figure 1), and the wiper member (roller 3, figure 1) is rotatably arranged with a center of the scrubbing disc as a rotation point (figure 2).
Regarding claim 11, modified Zhu fails disclose the scrubbing disc comprises a scrubbing part and a mounting disc configured to mount the scrubbing part, the motor is connected to the mounting disc, and the scrubbing part is detachably arranged on the mounting disc.
However,  Zhu teaches within another embodiment the scrubbing disc comprises a scrubbing part and a mounting disc configured to mount the scrubbing part, the motor is connected to the mounting disc, and the scrubbing part is detachably arranged on the mounting disc (see annotated figure below)

    PNG
    media_image1.png
    690
    454
    media_image1.png
    Greyscale


	Regarding claim 12, modified Zhu teaches all limitations stated above but fails to disclose the scrubbing disc comprises a scrubbing part and a mounting disc configured to mount the scrubbing part, the motor is connected to the mounting disc, and the scrubbing part is sewn on the mounting disc.
	Jang teaches a scrubbing part and a mounting disc configured to mount the scrubbing part (see figures 1 - 2), the motor is connected to the mounting disc, and the scrubbing part is sewn on the mounting disc (pages 3-7).
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Zhu mop to include the teachings of Jang’s mop a scrubbing part and a mounting disc configured to mount the scrubbing part, the motor is connected to the mounting disc, and the scrubbing part is sewn on the mounting disc. This modification would help with ensuring that scrubbing part is securely attached to mounting disc. 
	Regarding claim 13, modified Zhu teaches all limitations stated above and water supply tank (upper water tank 30, figure 7)but fails to teach the water supply device comprises a water pump, and when the scrubbing disc is to be cleaned with water, the water pump operates to pump water from the barrel or from a water storage cavity isolated from the barrel to the scrubbing disc.	
Jang teaches water supply device (pages 5, 10; Jang discloses a water supply device 260) configured to supply water to the scrubbing disc, the water supply device comprises a water pump, and when the scrubbing disc is to be cleaned with water, the water pump operates to pump water from the barrel or from a water storage cavity isolated from the barrel to the scrubbing disc.	
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Zhu mop to include the teachings of Jang’s to include a water pump. This modification would help with transferring water from barrel to scrubbing disc. 
Regarding claim 14, modified Zhu teaches all limitations stated above and water supply tank (upper water tank 30, figure 7) but fails to teach a water receiver, the water receiver is connected to the barrel and the water receiver is located above the scrubbing disc, and the water receiver is provided with a water outlet connected to a water valve; when the scrubbing disc is to be cleaned with water, the water valve is opened to supply water to the scrubbing disc via the water outlet; and water and/or dirt wiped off from the scrubbing disc by the wiper member are/is received in the barrel.
Jang teaches a water supply device, the water supply device comprises a water receiver, the water receiver is connected to the barrel and the water receiver is located above the scrubbing disc, and the water receiver is provided with a water outlet connected to a water valve; when the scrubbing disc is to be cleaned with water, the water valve is opened to supply water to the scrubbing disc via the water outlet; and water and/or dirt wiped off from the scrubbing disc by the wiper member are/is received in the barrel (pages 5,10,13, see water supply device 260).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Zhu mop to include the teachings of Jang’s to include a water receiver. This modification would help with transferring water from barrel to scrubbing disc.
Regarding claim 15, modified Zhu teaches all limitations stated above and a water supply tank (upper water tank 30, figure 7)but fails water pump operates to pump the water from the water storage cavity isolated from the barrel to the scrubbing disc, and the water and/or the dirt wiped off from the scrubbing disc by the wiper member are/is received in the barrel.
Jang teaches a water pump operates to pump the water from the water storage cavity isolated from the barrel to the scrubbing disc, and the water and/or the dirt wiped off from the scrubbing disc by the wiper member are/is received in the barrel (pages 5, 10, 13, see water supply device 260).	
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Zhu mop to include the teachings of Jang’s to include a water pump. This modification would help with transferring water from the barrel to scrubbing disc.
Regarding claim 22, modified Zhu teaches all limitations stated teaches additional roller within barrel (see figures 10, 11) but fails to a pressing rib is arranged at a bottom of the housing and the pressing rib is located between two scrubbing discs, and in a floor scrubbing state, the pressing rib is pressed against a scrubbing part.
Jang teaches pressing rib located between scrubbing discs (see annotated figure 1 below) 

    PNG
    media_image2.png
    487
    612
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Zhu mop to include the teachings of Jang’s to include a pressing rib. This modification would help attaching scrubbing part to the ground during use. 
Claim(s) 9-10,21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (WO 2019056997 A1), hereinafter Zhu in view of Delangue ( US 20180028040 A1).  
Regarding claim 9, modified Zhu teaches all limitations above but fails to teach a ratchet mechanism, and the ratchet mechanism is configured to realize a unidirectional rotation of the roller.
Delangue teaches cleaning apparatus with a ratchet mechanism, and the ratchet mechanism (see ratchet 76, figure 5) is configured to realize a unidirectional rotation of the roller.
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Zhu mop to include the teachings of Delanuge to include a ratchet. This modification would help with controlling the movement of the roller based on the user’s preferences.  
Regarding claim 10, modified Zhu teaches all limitations above but fails to teach mounting base, a rotary shaft is arranged at an end of the roller and the rotary shaft is provided with ratchet teeth, the mounting base is provided with convex teeth and a cavity, the rotary shaft is arranged in the cavity, and the cavity comprises a movement space, and the rotary shaft moves in the movement space; when the scrubbing disc rotates forward, the rotary shaft rolls away from the convex teeth; and when the scrubbing disc rotates reversely, the rotary shaft rolls towards the convex teeth to allow the convex teeth to be inlaid into the ratchet teeth, and the roller is made to stop rotating.
Delangue teaches a mounting base, a rotary shaft is arranged at an end of the roller and the rotary shaft is provided with ratchet teeth, the mounting base is provided with convex teeth and a cavity, the rotary shaft is arranged in the cavity, and the cavity comprises a movement space, and the rotary shaft moves in the movement space; when the scrubbing disc rotates forward, the rotary shaft rolls away from the convex teeth; and when the scrubbing disc rotates reversely, the rotary shaft rolls towards the convex teeth to allow the convex teeth to be inlaid into the ratchet teeth, and the roller is made to stop rotating (see figures 1, 5-10b; para 00117-00126).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Zhu mop to include the teachings of Delanuge for self-cleaning device. This modification would help with controlling the movement of the roller based on the user’s preferences.  
Regarding claim 21, modified Zhu teaches all limitations stated above and teaches two cleaning bodies (roller 3, and rotating roller 24, figure 10-11) but fails to teach cleaning bodies are circumferentially arranged in an array manner with a center of the roller as a baseline, and the second cleaning body is arranged corresponding to an edge of a scrubbing part and the second cleaning body protrudes with respect to the first cleaning body.
Delangue teaches the wiper member is a roller, a first cleaning body and a second cleaning body are circumferentially arranged in an array manner with a center of the roller as a baseline, and the second cleaning body is arranged corresponding to an edge of a scrubbing part and the second cleaning body protrudes with respect to the first cleaning body (see wringing rollers 63, figures 1, 3-4).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Zhu mop to include the teachings of Delanuge for self-cleaning device. This modification would help with cleaning off the scrubbing discs of the floor scrubber.  
Claim(s) 16-20,22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (WO 2019056997 A1), hereinafter Zhu in view of Jang et al (WO 2018012912 A1) further in view of Delangue ( US 20180028040 A1).
Regarding claim 16, Zhu as modified in claim 13 teaches all limitations stated above but fails to teach wherein the water pump comprises a cylinder, and the cylinder is provided with a water inlet, a spiral blade is arranged in the cylinder and the spiral blade spirally extends along an inner wall of the cylinder from bottom to top, the cylinder is configured to rotate with respect to the barrel, the scrubbing disc is arranged above the cylinder, and the cylinder is driven to rotate when the scrubbing disc rotates.
Delangue teaches herein the water pump comprises a cylinder, and the cylinder is provided with a water inlet, a spiral blade is arranged in the cylinder and the spiral blade spirally extends along an inner wall of the cylinder from bottom to top, the cylinder is configured to rotate with respect to the barrel, the scrubbing disc is arranged above the cylinder, and the cylinder is driven to rotate when the scrubbing disc rotates (abstract, para 0111-0114).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Zhu mop to include the teachings of Delanuge for self-cleaning device. This modification would help with self-cleaning device cleaning floor scrubber’s device. 
	Regarding claim 17, further modified Zhu teaches wherein an inner diameter of the cylinder is gradually increased from bottom to top (Delangue see figure 4, 8, para 0111-11).
	Regarding claim 18, further modified Zhu teaches wherein the support member is fixedly connected to the cylinder (Delangue see figure 4 8, para 0111-0114). 
	Regarding claim 19, further modified Zhu teaches an inner cylinder is arranged in the cylinder, a gap is reserved between the inner cylinder and the cylinder, the inner cylinder is coaxial with the cylinder and the inner cylinder is fixedly or rotatably connected to the cylinder (see Delangue figure 4, para 0111-0114).	
	Regarding claim 20, further modified Zhu teaches the inner cylinder is fixedly connected to the cylinder, and the support member is fixedly connected to the inner cylinder (see Delangue see figure 4 8, para 0111-0114).
Response to Arguments
Applicant’s arguments filed 04/29/2022, with respect to the rejection(s) of claim(s) 1 and their dependent claims under have been fully considered but are moot because the new ground of rejection (as necessitated by amendment) relies on a different combination of prior art references, not applied in the prior rejection of record.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 6:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723